Citation Nr: 0627576	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  05-01 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1958 to October 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision issued 
by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  



REMAND

In an October 1999 rating decision, the RO denied the 
veteran's claim of service connection for a cervical spine 
disorder.  

The Board observes that, in October 2002, the veteran applied 
to reopen a claim of service connection for a back disorder.  
The veteran was provided notice that new and material would 
have to be presented in order to reopen the claim.  

In a January 2003 rating decision, the RO denied service 
connection for a right shoulder disorder, but did address 
whether new and material evidence had been presented to 
reopen the claim for a back disorder.  

In an April 2003 rating decision, the RO granted service 
connection and assigned a 10 percent rating for a right 
shoulder disability.  

In May 2003, the veteran filed an application for increased 
compensation based on unemployability that the Board 
construes as a Notice of Disagreement with the April 2003 
rating action assigning a 10 percent rating for the service-
connected right shoulder disability.  

At his April 2005 Decision Review Office (DRO) hearing, the 
veteran testified that his right shoulder condition had 
worsened since his last VA examination.  He was afforded a VA 
examination in May 2005 that failed to address the extent of 
any functional loss due to that service-connected disability.  

Significantly, it also was noted in connection with the 
examination that the veteran has X-ray evidence of cervical 
spine disc disease and degenerative changes.  

VA regulations provide that where "the [examination] report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes." 38 C.F.R. § 4.2 (2005); see 38 C.F.R. § 
19.9 (2005). 

Further, the Board notes that, in a February 2005 VA 
examination, the veteran reported having had his last seizure 
in 1997.  

However, in reviewing the veteran's medical history, the VA 
examiner noted that the veteran's most recent EEG in 
September 2003 showed generalized spike in slow wave, at 
least 2 discharges, including an isolated left hemisphere 
discharge during sleep.  The significance of these test 
findings was not explained for the purpose of evaluating the 
service-connected disability.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to (1) 
all treatment received for his claimed 
back disorder since service and (2) 
recent medical care received for his 
service-connected epilepsy and right 
shoulder disability.    

Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
identified treatment source.  The veteran 
should also be informed that he can 
submit evidence to support his claims.  
If the RO's search efforts prove 
unsuccessful, documentation to that 
effect must be added to the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine (1) 
the nature and likely etiology of his 
claimed back disorder and (2) the current 
severity of the service-connected right 
shoulder disability.  

The veteran's claims file should be made 
available to the examiners for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has current back disability, 
including any involving the cervical 
spine, that at least as likely as not 
(e.g., a 50 percent or greater 
likelihood) due to disease or injury 
during his period of active service.  

The VA examiner also should fully 
evaluate the service-connected right 
shoulder disability in order to ascertain 
whether he is experiencing right shoulder 
pain, pain on motion, weakness, 
stiffness, instability, fatigability or 
swelling.  These determinations should be 
expressed in terms of the degree of 
functional loss due to pain.  

3.  The veteran also should be afforded a 
VA examination to evaluate the current 
severity of the service-connected 
epilepsy.  

The veteran's claims file should be made 
available to the examiners for review in 
conjunction with the evaluation.  All 
studies deemed necessary should be 
performed.  

The VA examiner should comment on the 
frequency that the veteran suffers 
seizure attacks.  These determinations 
should be expressed in terms of major or 
minor seizure attack.  The VA examiner 
should comment on the significance of the 
recent testing results.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

4.  After completion of the above 
development, the RO should review the 
veteran's claims, including those 
involving service connection for a back 
disorder and an increased rating for 
the service-connected right shoulder 
disability.  If any determination 
remains adverse to the veteran, than he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  


